Title: To George Washington from Alexander Hamilton, 21 May 1792
From: Hamilton, Alexander
To: Washington, George

 

Sir,
Philadelphia May 21st 1792.

I returned here yesterday from New Ark, & find that nothing material has occurred in my absence.
There is nothing new except what is contained in the papers, and what I doubt not has been announced to you from the War Department—the Convention between Hamtramck and certain Tribes on the Wabash. With the most perfect respect and truest attachment, I have the honor to be &c.

Alexr Hamilton.

